      Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 1 of 10



Suzanne C. Marshall
SUZANNE MARSHALL LAW, P.C.
2050 Fairway Drive, Suite 205
Bozeman, Montana 59715
Telephone: (406) 582-1427

Jami L. Rebsom
JAMI REBSOM LAW FIRM
P.O. Box 670
Livingston, Montana 59047
Telephone: (406) 222-5963

Attorneys for Plaintiff



                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA, BILLINGS DIVISION

KOHLER RODRIC KURTZ                        )
                                           )
        Plaintiffs,                        )        Case No.
                                           )
        -vs.-                              )
                                           )
STEVE KUNNATH, in his official             )        COMPLAINT AND DEMAND
and individual capacities, MIKE LABATY, )           FOR JURY TRIAL
in his official and individual capacities, )
JOHN DOE, in his official and              )
individual capacities, CITY OF             )
LIVINGSTON, MONTANA,                       )
                                           )
        Defendants.                        )
                                           )

       Plaintiff, Kohler Rodric Kurtz for his complaint against Defendants Steve Kunnath, Mike

Labaty, John Doe, and the City of Livingston, Montana, state and allege as follows:




                                               1
       Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 2 of 10



                                        INTRODUCTION

        1. This is an action for money damages, declaratory, and injunctive relief brought

pursuant to 42 U.S.C. §§ 1983 and 1988, the Fourth and Fourteenth Amendments to the United

States Constitution, and under the law of the State of Montana, against Sergeant Steve Kunnath

Officer Mike Labaty, John Doe, police officers of the City of Livingston, in their individual

and official capacities and against the City of Livingston.

       2. Plaintiff Kurtz alleges that Defendants Kunnath, Labaty, and Doe made an

unreasonable search and seizure of his person, assaulted, battered, and falsely imprisoned him.

Defendants Kunnath, Labaty and Doe did so by stopping Kurtz, without particularized

suspicion, arresting him, physically restraining him and assaulting him by shoving his head into

the sidewalk after he was restrained and in handcuffs. Kunnath, Labaty and Doe did not have

probable cause to arrest Mr. Kurtz for disorderly conduct or obstructing a peace officer.

Kunnath, Labaty and Doe violated Mr. Kurtz’ constitutional rights to be free from illegal search

and seizure, his rights against self-incrimination, and his rights to be free from police

harassment.

       Plaintiff alleges that these constitutional violations were committed as a result of the

policies and customs of the City of Livingston, and that the City of Livingston is liable under

the theory of Respondent Superior for the torts committed by Defendants Kunnath, Labaty and

Doe.

                                 JURISDICTION AND VENUE

        3. This Court has original jurisdiction pursuant to 28 U.S.C. §§1331 and 1343 over

Plaintiff’s cause of action arising under the Constitution of the United States and 42 U.S.C.

§§1983 and pursuant to the Declaratory Judgment Act, 28 U.S.C. §§2201 and 2202. This Court

                                                 2
       Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 3 of 10



has supplemental jurisdiction over plaintiff’s causes of action arising under the Montana state

law pursuant to 28 U.S.C.A. § 1367.

        4. Venue lies in the United States District Court for the Billings Division of the District

of Montana because a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred in Park County, Montana. 28 U.S.C. Âå§ 1391(b)(2).

        5.      Divisional venue is in the Billings Division because the events leading to the

claim for relief arose in Park County, Montana.

                                             PARTIES

        6.      Plaintiff Kohler Rodric Kurtz is an adult citizen and resident of the City of

Livingston, Montana, at all times relevant to this action.

        7.      Defendant Steve Kunnath was an Officer with the Livingston City Police

Department when the relevant events occurred. He is sued in his individual and official

capacities.

        8.      Defendant Mike Labaty was an Officer with the Livingston City Police

Department when the relevant events occurred. He is sued in his individual and official

capacities.

        9.      Defendant John Doe is an unknown officer of the Livingston Police Department

who arrived at the scene that gave rise to these claims for relief. He failed to take reasonable

steps to end the unlawful conduct alleged in this complaint. He is sued in his individual and

official capacities.

        10.     Defendant City of Livingston is located in Park County, Montana. It is a

municipal corporation and the public employer of Defendants Kunnath, Labaty and

Doe.

                                                  3
      Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 4 of 10



                                         BACKGROUND

                                     Facts Underlying Claims

       11.      On October 23, 2018 at approximately 9:41 p.m. Sergeant Kunnath was

dispatched to the Office Lounge due to an emergency call. Upon arrival Kunnath was told a

bar fight occurred, and all parties involved left the establishment. Kunnath was told two men

in dark clothing started the fight. Sergeant Kunnath with the Livingston Police Department

approached Plaintiff Kurtz, who was with his wife, and neither were wearing dark clothing.

Mr. Kurtz and his wife were walking down Main Street without incident, provocation, or

other reason to investigate their presence.

       12.      When Mr. Kurtz and his wife chose to not engage in communications with

law enforcement, Kunnath, Labaty and Doe, illegally seized and searched Mr. Kurtz. Mr.

Kurtz did not resist arrest, and in fact had done nothing to be arrested. Mr. Kurtz had not

committed the offense of disorderly conduct or obstructing a peace officer.

       13.      Kunnath got angry and violent when Kurtz and his wife refused to subject

themselves to police interrogation without reason.

       14.      Kunnath violently and without cause arrested Kurtz, forced him onto his

knees, handcuffed him, and when Kunnath looked to make sure no other officer or individual

was looking, he violently, intentionally, threw Mr. Kurtz head to the sidewalk causing pain,

bruising, and a concussion.

       15.      Mr. Kurtz did nothing to deserve the violence caused by Kunnath.

       16.      Kunnath was not aware, a bystander had video-taped the arrest of Kurtz and

all the described events are recorded.

       17.      Kunnath’s police report on the incident is full of untruths in attempt to make

                                                4
        Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 5 of 10



 excuses for his violence.

         18.      Kunnath’s actions to Mr. Kurtz were Assault, and Battery, Unlawful Arrest,

 Kidnapping, and violations of Mr. Kurtz United States Constitutional, and Montana

 Constitutional rights, and were made with malice.

         19.      Kunnath’s charges against Mr. Kurtz were illegal, and he did not have

 probable cause and resulted in damages to Mr. Kurtz, including, medical costs, attorney fees

 and cost, and lost wages.

         20.      Kunnath, Labaty and Doe cannot articulate any facts that Kurtz was or was

 about to be engaged in any sort of criminal activity or wrongdoing. Kunnath, Labaty and

 Doe did not have particularized suspicion to stop Kurtz.

       21.        Despite having no reason to make a stop, Kunnath, Labaty and Doe persisted

and makes personal contact with Kurtz. Kunnath then initiates an illegal and violent arrest of

Kurtz without probable cause.

         22.      Every police car for the City of Livingston is equipped with a video recording

 device. Likewise, Kunnath, Labaty, and Doe were equipped with an audio recording device at

 the time of the stop.

         23.      As a direct and proximate result of the acts of Defendants, Plaintiff Kurtz

 suffered the following injuries and damages:

                  a.     Violation of his constitutional rights under the Fourth and Fourteenth

 Amendments to the United Sates Constitution to be free from an unreasonable search and seizure

 of his person;

                  b.     Loss of his physical liberty;

                  c.     Intentional, offensive contact with his body;

                                                   5
       Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 6 of 10



                 d.         Fear of imminent peril resulting from an offer or attempt to injure him;

                 e.         Pain, bruising, and a concussion; and

                 f.         Lost wages, attorney fees and costs.

        24.      The actions of Defendants violated the following clearly established and well

settled federal constitutional rights of Plaintiffs including Freedom from the unreasonable

seizure of their persons.

        25.      At all relevant times, Defendants Kunnath, Labaty and Doe were acting under

color of law and under color of authority as police officers, employees, and agents or servants

of the City of Livingston, Montana and as agents of the State of Montana.

                                                 COUNT I

                       42 U.S.C. Â§1983 Against Defendants Kunnath, Labaty, and Doe

        26.      Plaintiff re-alleges and incorporate by reference ¶¶ 1-29.

        27.      Plaintiff claims damages under 42 U.S.C. Â§ 1983 for the injuries set forth above

against Defendants Kunnath, Labaty, and Doe for violation of his constitutional rights under

color of law.

                                                COUNT II

                      False Imprisonment Against Defendants Kunnath, Labaty, and Doe

        28.      Plaintiff re-alleges and incorporate by reference ¶¶ 1-31.

        29.      Defendants Kunnath, Labaty, and Doe falsely imprisoned Plaintiff Kurtz by

unlawfully detaining him against his will. Defendant Kunnath had no reason to detain or search

Plaintiff because he did not reasonably believe that Plaintiff had committed an offense.

Defendants Labaty and Doe participated in the unlawful detention.

        30.      As a result of Kunnath, Labaty and Does, acts of malice, Plaintiff is entitled to an

                                                     6
       Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 7 of 10



award of punitive damages against them.

                                              COUNT III

                       COUNT V 42 U.S.C. Â§ 1983 Against City of Livingston

        31.    Plaintiff re-alleges and incorporates by reference ¶¶ 1-34.

        32.    Prior to March 9, 2018, the Livingston Police Department developed and

maintained policies or customs exhibiting deliberate indifference to the constitutional rights of

persons in the City of Livingston, which caused the violation of Plaintiff’s rights.

        33.        It was the policy and/or custom of the Livingston Police Department to fail to

exercise reasonable care in hiring its police officers, including Defendants Kunnath, Labaty and

Doe, thereby failing to adequately prevent constitutional violations on the part of its police

officers.

        34.    It was the policy and/or custom of the Livingston Police Department to

inadequately supervise and train its police officers, including Defendants Kunnath, Labaty and

Doe, thereby failing to adequately discourage further constitutional violations on the part of its

police officers.

        35.    As a result of the above described policies and customs, police officers of the

City of Livingston, including Defendants Kunnath, Labaty and Doe, believed that their actions

would not be properly monitored by supervisory officers and that misconduct would not be

investigated or sanctioned, but would be tolerated.

        36.    The above described polices and customs demonstrate a deliberate indifference

on the part of the City of Livingston to the constitutional rights of persons within the City of

Livingston, and were the cause of the violations of Plaintiffs’ rights alleged herein.

                                              COUNT IV

                                                   7
      Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 8 of 10



                           Respondent Superior of City of Livingston

       41.     Plaintiff re-alleges and incorporate by reference ¶¶ 1-40.

       42.     Defendant City of Livingston is liable for the false imprisonment committed

against Plaintiff Kurtz by Defendants Kunnath, Labaty and Doe. The City of Livingston

employed the officers, who committed false imprisonment while acting in the scope of their

employment.

       43.     Defendant City of Livingston is liable for the continued prosecution of Plaintiff

without probable cause to support the charges.

                                          COUNT V

                       Negligence-Defendants Kunnath, Labaty and Doe

       44.     Plaintiff re-alleges and incorporate by reference ¶¶ 1-48.

       45.     Kunnath, Labaty, and Doe individually, and in their official capacities as police

officers for the City of Livingston, Montana had a duty to follow the procedures and policies of

the City of Livingston and the policies and procedures under Montana law, and the policies and

procedures they were trained under or had continued training under.

       46.     Kunnath, Labaty, and Doe breached their duty to follow the policies and

procedures of the City of Livingston, the duty to follow policies and procedures of Montana

Law and training manuals they were taught and instructed.

       47.     Kunnath, Labaty, and Doe have a duty to uphold Montana law, and to not arrest

individuals without probable cause.

       48.     Kunnath, Labaty, and Doe breached their duty by arresting Kurtz for disorderly

conduct without probable cause.

       49.     Kunnath, Labaty, and Doe breached their duty when they failed to follow

                                                 8
         Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 9 of 10



training manuals as trained.

         50.    Kunnath, individually, and in his official capacities acting as an officer

committed the offense of assault and battery on Plaintiff Kurtz when he slammed Plaintiff

Kurtz’ head into the sidewalk after Mr. Kurtz was in the custody and control of Kunnath.

         51.    Kunnath arrested Plaintiff Kurtz with unjustified and excessive force.

         52.    Kunnath’s actions, assault and battery, against Plaintiff Kurtz, was a breach of

duty Kunnath owed to Plaintiff Kurtz.

         53.    As a direct and proximate result of Kunnath, Labaty’s and Doe’s negligence,

Plaintiff sustained physical injuries, including a concussion, lost wages, general and special

damages in an amount to be determined at trial.

         54.    Kunnath, Labaty, and Doe’s actions constitute an exception to immunity based

upon their unlawful arrest and continued pursuing of charges against Plaintiff without probable

cause.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests this Court:

         1.     For general damages in an amount to be determined at trial;

         2.     For special damages in an amount to be determined at trial;

         3.     For any allowable punitive damages;

         4.     For reasonable attorney’s fees and costs pursuant to 42U.S.C. Â§ 1988 and any

other applicable provisions of law;

         5.     For such other and further relief as may be just and proper under the

circumstances, including but not limited to appropriate injunctive relief.



                                                 9
      Case 1:20-cv-00138-SPW-TJC Document 1 Filed 09/18/20 Page 10 of 10



       DATED this 18th day of September 2020.



                                              /s/ Suzanne Marshall
                                              Suzanne C. Marshall
                                              SUZANNE MARSHALL LAW, P.C.




                                 DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial, pursuant to the Seventh Amendment to the Constitution of

the United States, as to all claims for damages.

       DATED this 18th day of September, 2020.



                                              /s/ Suzanne Marshall
                                              Suzanne C. Marshall
                                              SUZANNE MARSHALL LAW, P.C.




                                                   10
